FILED
                            NOT FOR PUBLICATION                               MAY 15 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HASSAN ANAWARUL,                                 Nos. 08-72747
                                                      09-74072
              Petitioner,                        Agency No. A070-914-854

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 8, 2013
                              Pasadena, California

Before: O’SCANNLAIN, PAEZ, and IKUTA, Circuit Judges.

       Anawarul Hassan, a native and citizen of Bangladesh, petitions for review of

two decisions of the Board of Immigration Appeals (BIA). The first dismissed his

appeal of an Immigration Judge’s denial of Hassan’s first untimely motion to

reopen. The second denied Hassan’s second untimely motion to reopen. We have

jurisdiction over his petitions under 8 U.S.C. § 1252(a)(1). The denial of a motion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
to reopen is reviewed for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002).

      The BIA did not abuse its discretion in denying Hassan’s motions to reopen

where the motions were filed more than twelve years after the order of removal and

Hassan has failed to demonstrate changed country conditions in Bangladesh. 8

U.S.C. § 1229a(c)(7); see also 8 C.F.R. §§ 1003.2, 1003.23.

      To the extent Hassan argues that there were changed country conditions

because his marriage to Shira Hussain renders him a member of a particular social

group, he did not exhaust this claim before the BIA and we have no jurisdiction to

review it. 8 U.S.C. § 1252(d)(1).

      PETITIONS FOR REVIEW DENIED IN PART; DISMISSED IN PART.